Citation Nr: 1041508	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Procedural history

The RO originally denied the Veteran's service-connection claim 
for PTSD in an unappealed April 2002 rating decision.  
Subsequently, in March 2005, the RO reopened the Veteran's PTSD 
claim, but denied the claim on its merits.  The Veteran did not 
perfect an appeal as to this March 2005 decision.   

In August 2006, the Veteran filed a request to reopen his 
previously-denied PTSD claim.  The RO denied this request in the 
above-referenced July 2007 rating decision.  The Veteran 
disagreed, and perfected an appeal as to that issue.

In October 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Acting Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In January 2010, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration (VHA) 
concerning the nature and etiology of the Veteran's psychiatric 
disability.  In June 2010, the Board received the requested VHA 
opinion.  
FINDINGS OF FACT

1.  In March 2005, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did not 
appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's March 2005 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for PTSD.

3.  The evidence of record supports a finding that the Veteran 
has PTSD that is related to his military service.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision which denied the Veteran's 
service-connection claim for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the March 2005 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for PTSD.  Therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
PTSD was caused by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002);     38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for PTSD.  
Implicit in his claim is the contention that new and material 
evidence that is sufficient to reopen his previously-denied claim 
has been received.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.

The Board has considered this legislation with respect to the 
Veteran's application to reopen the previously disallowed 
service-connection claim.   38 U.S.C.A.            § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant 
matter, given the favorable action taken below regarding the 
Veteran's application to reopen his claim, the Board finds that 
further discussion of VCAA is not required with respect to the 
claim to reopen.  Any error in the duties to notify him of the 
evidence necessary to substantiate his application to reopen, and 
to assist him in the development of his claim to reopen is 
harmless.  

Claim to Reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010).  

In general, VA rating decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.
New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's PTSD claim was 
reopened and denied by the RO in March 2005.  The Veteran did not 
perfect his appeal of this decision, and it became final.  38 
U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the rating decision denied the Veteran's PTSD claim 
because the evidence of record at the time failed to demonstrate 
that the Veteran had a verifiable stressor, or that any diagnosed 
PTSD disability had its onset in, or was caused by his military 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after March 
2005] evidence bears directly and substantially upon these 
matters.

Crucially, the evidence of record submitted after the RO's March 
2005 rating decision demonstrates that the Veteran's claimed in-
service stressor has in fact been verified.  See the December 29, 
2008 Memorandum from the U.S. Army and Joint Services Records 
Research Center (JSRRC) Coordinator [indicating that there is 
documented evidence that enemy forces attacked the Veteran's 
battalion during his service in Vietnam].  Further, a recent 
expert medical opinion obtained from the VHA stipulates that the 
Veteran currently has PTSD that is "just as likely as not" 
etiologically related to his military service.  See the June 2010 
expert opinion of L.F., Ph.D.  

The Board finds that the JSRRC's stressor verification 
memorandum, and the June 2010 VHA medical opinion of Dr. L.F. 
constitute new and material evidence as to the issue on appeal.  
As noted above, for the sole purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
Veteran's statements and the medical opinions, although not their 
weight, is presumed for the narrow purpose of determining whether 
sufficient evidence has been submitted to reopen the previously 
disallowed claim for service connection.  See Justus, supra.  
This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's claim, and presents a reasonable 
possibility of substantiating it.             See 38 C.F.R. § 
3.156 (2010).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for PTSD. 

Claim for Service Connection

VA's statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture.  However, as will be 
discussed below, the Board is granting in full the benefit sought 
on appeal.  Thus, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist in respect to the Veteran's service-connection claim on 
the merits, such error was harmless and will not be further 
discussed.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110  (West 2002);               38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard [e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror].  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity." Such a 
location is evidenced by awards such as the Iraq Campaign Medal 
or the Vietnam Service Medal.  Rather, lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that: 
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new                   
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has PTSD that 
is related to the fear he experienced during rocket and mortar 
attacks on his unit during the Vietnam War.  See the Veteran's 
March 22, 2006 Statement in Support of Claim.  

As discussed above, establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R.     
§ 3.304(f).

Turning first to the Veteran's claimed in-service stressor, the 
Veteran has asserted that he feared for his life when his base, 
Dong Tam, was hit with enemy rocket and mortar attacks during the 
Vietnam War.  See the Veteran's March 22, 2006 Statement in 
Support of Claim.  The JSRRC Coordinator has verified that the 
Veteran served with the 9th Aviation Battalion from December 13, 
1967 to December 12, 1968, and that the Battalion was located at 
Dong Tam (Dinh Tuong Province), Vietnam from August 1968 to 
December 1968.  Crucially, the JSRRC confirmed that enemy forces 
attacked the bases of the 9th Aviation Battalion in November 
1968, at a time the Veteran was stationed at Dong Tam.                              
See the December 29, 2008 Memorandum from the JSRRC Coordinator.

The evidence of record does not indicate that the Veteran 
actually participated in combat with the enemy at any point 
during his military service in Vietnam.  Indeed, the Veteran's 
military occupational specialty (MOS) was wireman.  See the 
Veteran's DD-214.  However, the fact that a veteran with a 
noncombatant MOS was stationed with a unit that was present while 
enemy attacks occurred would strongly suggest that he was, in 
fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In other words, the Veteran's presence with the 
unit at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need not 
be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  

Moving next to diagnosis, there is conflicting medical evidence 
of record as to whether the Veteran has a current diagnosis of 
PTSD.  Although the Veteran's VA medical records note ongoing 
treatment for PTSD, the Veteran's most recent VA examination 
report indicated no such diagnosis.  In particular, the January 
2009 VA examiner concluded that although the Veteran appeared to 
satisfy most criteria for a diagnosis of PTSD, "[a]t no time did 
[the Veteran] describe fear, helplessness, or horror."  See the 
January 2009 VA examiner's report, page 20.  

As discussed above, the Board solicited an expert medical opinion 
from a physician with the VHA in January 2010.  Specifically, the 
VHA expert was asked to review the entire claims file, to include 
the Veteran's prior VA examination reports, and determine whether 
the Veteran had an acquired psychiatric disability that was 
etiologically related to his active duty service.  

Contrary to the January 2009 VA examiner, the VHA expert, Dr. 
L.F., found that there is at least a "50-50 probability that the 
veteran did experience extreme fear, helplessness and/or horror 
as a result of his military trauma but could not relate[] such to 
his compensation and pension examiner."  [Emphasis as in the 
original.]  By way of rationale, Dr. L.F. specifically referenced 
the January 2009 VA examiner's previous finding that the Veteran 
likely had minimal educational and verbal abilities, and "it may 
well be that his inability to describe to me, in the appropriate 
wording, is more a function of his intellectual education level 
rather than him not having had significantly negative impact by 
these experiences."  In addition, Dr. L.F. also referenced 
documentation from various clinicians in the record that describe 
symptoms "highly consistent with a diagnosis of PTSD" and 
concluded that the Veteran appeared to have satisfied all 
criteria for a diagnosis of PTSD.           See the June 2010 
expert opinion of L.F., Ph.D.  

The Board finds that Dr. L.F.'s expert opinion is the most 
probative piece of evidence for identifying the Veteran's 
psychiatric disability.   Dr. L.F.'s evaluation is the most 
comprehensive report of record as she considered the Veteran's 
entire history, including the relevant psychiatric evaluations 
that were previously made.  It does not appear that any previous 
examiner had access to more information and evidence than Dr. 
L.F.  Additionally, Dr. L.F. cited to specific aspects of the 
record to support her conclusions.  Dr. L.F.'s report on the 
Veteran's PTSD ultimately contains the most persuasive opinion on 
the matter, and it has support in the record.  Accordingly, the 
evidence of record supports a finding that the Veteran currently 
has PTSD.

Moving finally to the third element of 38 C.F.R. § 3.304(f), 
medical nexus, Dr. L.F. pertinently concluded after review of the 
record that although she could not determine if the Veteran 
developed PTSD during his military service without resorting to 
speculation, "[g]iven the fact that his identified trauma is 
related to military service, it is just as likely as not that his 
psychiatric difficulties are etiologically related to his 
military service."  [Emphasis as in the original.]           See 
the June 2010 expert opinion of L.F., Ph.D.  As discussed above, 
the Board finds Dr. L.F.'s expert opinion highly probative in 
comparison to the other medical evidence of record.  

In light of the Board's acceptance of the Veteran's reported 
stressor [as it relates to the fear he experienced during mortar 
and rocket attacks in the Vietnam War], the Veteran's current 
diagnosis of PTSD, and the VHA medical expert's conclusion that 
the Veteran's PTSD is as likely as not related to Vietnam 
service, the Board finds that service connection for PTSD is 
warranted.  










	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.



____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


